DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 - 15 are objected to because of the following informalities:  
Claim 1: line 11 reads “which tabs”.  Although the claim limitation would be understood, it is suggested applicant amend the phrase to recite “wherein the tabs” for proper antecedent basis
Claim 3: lines 2-4 read “wherein a connector is fixed to a distal end portion of the outer shaft to connect the tabs to the outer shaft.” Claim 4 depends from claim 3 and recites “wherein each tab fixed to the connector…”.  Although the claims would be understood it is suggested claim 3 lines 2-4 be amended to  read “wherein a connector is fixed to a distal end portion of the outer shaft to fix the tabs to the outer shaft.” for consistency of claim language;
Claim 6 line 1 should have a comma after “claim 4” for consistency and to be grammatically correct;
Claim 12 recites “wherein the tabs fixed to connector” which is grammatically incorrect as an article (a/an/the) should be present before the noun “connector”.  Although the claim would be understood it is suggested applicant amend the claim to recite “wherein the tabs fixed to the connector”.
Claim 15 recites “the peripheral direction”.  Although the claim would be understood it is suggested applicant amend to recite “a peripheral direction” for .
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, 9, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Under 35 U.S.C. § 112(b), Appellant’s claims must particularly point out and distinctly claim the subject matter the applicant regards as the invention.  The statutory language of particularity and distinctness indicates that claims must be cast in clear and not vague or ambiguous, terms.  If, instead, “a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential).
Regarding claim 5, the phrase "an outer side" renders the claim indefinite because it is unclear whether “an outer side” is the “peripheral outer side” recited in claim 4, from which claim 5 depends, or a second outer side position. For the purpose 
Regarding claim 6, the phrase "a corresponding recess" renders the claim indefinite because it is unclear whether “a corresponding recess” is the same “recesses” previously recited in claim 4, from which claim 6 depends, or an alternative recess. It is suggested that applicant amend the claim for proper antecedent basis or amend to specify a first and second recess.  For the purpose of examination “a corresponding recess” will be read as “the recess”.
Claim 8 recites the limitation "wherein each tab fixed to the connector" in line 2.  There is insufficient antecedent basis for the connector and the tabs as being fixed.  It is suggested that applicant amend the claim to recite proper antecedent basis by reciting each tab is fixed to a connector, or amend the claim to depend from claim 3 which has proper antecedent basis.
Claim 8 recites the limitation "the state not fixed" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that applicant amend the claim to recite “a state not fixed”.
Claim 8 recites “the corresponding tab”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to if the term is meant to refer to “each of said tab fixed to the connector”, or a
Claim 12 recites the limitation "the base" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15, line 4 recites “and also in particular through openings arranged between adjacent slots.” It is unclear as to if “also in particular” means that the limitation that follows is preferred, optional, or required.  It is suggested that applicant delete the term “also in particular” and amend the claim to definitively recite the limitation or include a term such as “optionally”.
Claim 9 is rejected under 112(b) for being dependent on an indefinite claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites “the smaller curvature does not disappear”.  As claim 9 depends from claim 8, and claim 8 requires “a small curvature” (line 3), the smaller curvature would necessarily be present, and thus would not disappear.  Therefore, claim 9 is rejected for failing to further limit the subject matter of the claim upon which it depends. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derus (US 20030225445 A1).
Regarding claim 1, Derus discloses a catheter device (stent delivery device) for transporting an implant (stent 410) to a target location in a body lumen and also for releasing the implant at the target location (abstract and paragraph [0051]), comprising:
an outer shaft (outer tube 430) (paragraph [0051] and Fig. 5) configured to transport the implant (stent 410) to the target location (Examiner’s note: paragraph [0051] details the delivery of the stent via the outer tube 430), 
an implant capsule (cartridge assembly 400) is configured to receive the implant (stent 410) (paragraph [0049] and Fig. 5), and includes a tubular capsule core (barrel 402 and removable portion 418) that surrounds the implant prior to the release (Examiner’s note: the barrel 402 and removable portion 418 surround the implant prior to the stents release into the outer tube 430),
one end of the capsule core (barrel 402 and removable portion 418) has a plurality of tabs (protrusions 423) for fixing the capsule core (barrel 402 and removable portion 418) to the outer shaft (outer tube 430) (paragraph [0051]), which tabs (protrusions 423) protrude from a tubular portion (section 422) of the capsule core (barrel 402 and removable portion 418) along an axial direction (Examiner’s note: the protrusions extend in both the axial direction and the lateral direction) of the capsule core (barrel 402 and removable portion 418).
Regarding claim 3, Derus discloses a connector (see annotated Fig. 5) is fixed to a distal end portion (see annotated Fig. 5) of the outer shaft (outer tube 430), to connect the tabs (protrusions 423) to the outer shaft (outer tube 430) (paragraph [0051] and Fig. 5).
Regarding claim 7, Derus discloses wherein each tab (protrusion 423), in a natural state (not fixed – as seen in Fig. 5) not fixed to the connector (see annotated Fig. 5) has a curvature (see annotated Fig. 5) in a peripheral direction (see annotated Fig. 5) of the tubular portion (section 422).
Annotated Figure 5 of Derus

    PNG
    media_image1.png
    464
    818
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 6, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Derus (US 20030225445 A1) as applied to claim 1 above, and further in view of Forde (US 6936058 B2).
Regarding claim 2, as discussed above, Derus teaches the connection or locking mechanism of claim 1.
However, Derus is silent regarding wherein each tab has two sides that extend away from each other.
As to the above, Forde teaches, in the same field of endeavor, a clip-on catheter comprising a means of connection between two tubular members, comprising an outer shaft (tubular body 36) (Fig. 1), and an implant capsule (tubular body 20) comprising a plurality of tabs (locking arms 30) (column 4, lines 20 – 40, and Fig. 1), and a connector (see annotated Fig. 1) fixed to the distal end portion of the outer shaft (tubular body 36), and [claim 2]
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, for the fixing mechanism of Derus, to include the locking mechanism of Forde because Forde teaches said mechanism includes no overlapping components and maintains a low profile configuration during passage through a vessel (column 2 lines 28 - 32).   
Alternatively, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed to substitute one functional equivalent (i.e. the connection mechanism of Forde) for another (i.e. the connection mechanism of Derus) depending on the desired design choice.  As both mechanisms were known to provide a connection between tubular members to use one known connection mechanism or another would have been obvious and well within the purview of one of ordinary skill in the art.  See MPEP 2144.06. 
Furthermore, it would have been obvious for the catheter device of Derus to comprise a connection mechanism of Forde because Forde provides one of skill with a reasonable expectation of success by illustrating that the art finds the attachment mechanism as being suitable for the intended purpose of providing a secured connection between two tubular members. See MPEP2144.07 Art Recognized Suitability for Intended Purpose. Thus it would have been obvious for the catheter device of Derus to comprise a connection or locking mechanism of Forde, including a snap-fit type connection where the ‘tabs’ / ‘prongs’ become wider from the base to provide a sufficient means of locking the tubular structures.
Annotated Figure 1 of Forde

    PNG
    media_image2.png
    446
    754
    media_image2.png
    Greyscale

Regarding claim 4, as discussed above, Derus teaches the tabs and connector of claim 1.
However, Derus is silent wherein each tab fixed to the connector engages an associated recess on the peripheral outer side of the connector.
As to the above, Forde teaches, in the same field of endeavor, a clip-on catheter comprising a means of connection between two tubular members, comprising an outer shaft (tubular body 36) (Fig. 1), and an implant capsule (tubular body 20) comprising a plurality of tabs (locking arms 30) (column 4, lines 20 – 40, and Fig. 1), and a connector (see annotated Fig. 1) fixed to the distal end portion of the outer shaft (tubular body 36), and [claim 4]
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, for the fixing mechanism of Derus, to include the locking mechanism of Forde because Forde teaches said mechanism includes no overlapping components and maintains a low profile configuration during passage through a vessel (column 2 lines 28 - 32).   
Alternatively, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed to substitute one functional equivalent (i.e. the connection mechanism of Forde) for another (i.e. the connection mechanism of Derus) depending on the desired design choice.  As both mechanisms were known to provide a connection between tubular members to use one known connection mechanism or another would have been obvious and well within the purview of one of ordinary skill in the art.  See MPEP 2144.06. 
Furthermore, it would have been obvious for the catheter device of Derus to comprise a connection mechanism of Forde because Forde provides one of skill with a reasonable expectation of success by illustrating that the art finds the attachment mechanism as being suitable for the intended purpose of providing a secured connection between two tubular members. See MPEP2144.07 Art Recognized Suitability for Intended Purpose. 
Thus it would have been obvious for the catheter device of Derus to comprise a connection or locking mechanism of Forde, including a snap-fit type connection where the ‘tabs’ / ‘prongs’ are pressed into a corresponding recess on the peripheral surface of the connector in order to provide a locking connection between the two tubular structures.
Regarding claim 6, as discussed above, it would have been obvious for the catheter device of Derus to comprise a connection mechanism of Forde.  Forde teaches in the connection mechanism each recess (see annotated Fig. 1) has two flanks (see annotated Fig. 1) facing towards one another (see annotated Fig. 1), which start from a base (see annotated Fig. 1) the corresponding recess (see annotated Fig. 1), wherein the recesses taper along the axial direction of the outer shaft towards the of the capsule core (locking arms of Forde) that both flanks (see annotated Fig. 1) extend towards one another accordingly.  Thus, as it would have been obvious to combine the connection mechanism of Forde with the device of Derus, the use of the connection mechanism of Forde, including a tab engaging a corresponding recess with flanks that are shaped such that the tabs and recesses form a tight snap-fit connection thus providing a secured / locking connection between the two tubular structures would have been obvious over the prior art.
Regarding claim 8, as discussed above, it would have been obvious for the catheter device of Derus to comprise a connection mechanism of Forde. Forde teaches in the connection mechanism each tab (locking arms of Forde) fixed to the connector (see annotated Fig. 1 of Forde) has a smaller curvature in the peripheral direction (see annotated Fig. 1 of Forde) in the state not fixed to the connector, such that the corresponding tab (locking arms of Forde) fixed to the connector (see annotated Fig. 1 of Forde) presses with each of its sides (see annotated Fig. 1 of Forde) against an associated flank (see annotated Fig. 1 of Forde) and also a base (see annotated Fig. 1 of Forde) of the recess (see annotated Fig. 1 of Forde) in which the tab (locking arms of Forde) is engaged (Examiner’s note: because the locking arms of Forde are press-fit 
Annotated Figure 1 of Forde

    PNG
    media_image2.png
    446
    754
    media_image2.png
    Greyscale

Regarding claim 12, as discussed above, it would have been obvious for the catheter device of Derus to comprise a connection mechanism of Forde. Forde teaches in the connection mechanism each of the tabs (see annotated Fig. 1 of Forde) fixed to the connector (see annotated Fig. 1 of Forde) are curved starting from the tubular .

Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Derus (US 20030225445 A1) as applied to claim 1 above, and further in view of Crisostomo (US 20170000606 A1).
Regarding claim 4, as discussed above, Derus teaches the tabs and connector of claims 1 and 3.
However, Derus is silent wherein each tab fixed to the connector engages an associated recess on the peripheral outer side of the connector.
As to the above, Crisostomo teaches, in the same field of endeavor, a clip-on catheter comprising a means of connection between two tubular members, comprising an outer shaft (mounting portion 140 – which is tubular shaped) (Fig. 6), and an implant capsule (shaft 20 and hypo tube section 30) comprising a plurality of tabs (prongs 36) [claim 4] wherein each tab (prongs 36) fixed to the connector (see annotated Fig. 6) engages an associated recess (see annotated Fig. 6) in the connector, and the recesses are formed on a peripheral outer side (see the annotated Fig. 6) of the connector. 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to substitute one functional equivalent (i.e. the connection mechanism of Crisostomo) for another (i.e. the connection mechanism of Derus) depending on the desired design choice.  As both mechanisms were known to provide a connection between tubular members to use one known connection mechanism or another would have been obvious and well within the purview of one of ordinary skill in the art.  See MPEP 2144.06. 
Furthermore, it would have been obvious for the catheter device of Derus to comprise a connection mechanism of Crisostomo because Crisostomo provides one of skill with a reasonable expectation of success by illustrating that the art finds the attachment mechanism as being suitable for the intended purpose of providing a secured connection between two tubular members. See MPEP2144.07 Art Recognized Suitability for Intended Purpose. 
Thus it would have been obvious for the catheter device of Derus to comprise a connection or locking mechanism of Crisostomo, including a snap-fit type connection where the ‘tabs’ / ‘prongs’ are pressed into a corresponding recess on the peripheral surface of the connector in order to provide a locking connection between the two tubular structures.
Annotated Figure 6 of Crisostomo

    PNG
    media_image3.png
    575
    674
    media_image3.png
    Greyscale

Regarding claim 5, as discussed above, it would have been obvious for the catheter device of Derus to comprise a connection mechanism of Crisostomo. Crisostomo teaches wherein the connection mechanism comprises an outer side (see annotated Fig. 6) of the connector (see annotated Fig. 6) that has a conical portion (see annotated Fig. 6), in which the recesses (see annotated Fig. 6) are formed. Thus, as it would have been obvious to combine the connection mechanism of Crisostomo with the device of Derus, the use of the connection mechanism of Crisostomo, including a 
Regarding claim 14, it would have been obvious for the catheter device of Derus to comprise the material composition of a locking mechanism of Crisostomo. Crisostomo teaches wherein the capsule core (cartridge assembly 400 – Derus and hypo tube section 30 - Crisostomo) and/or the connector (see annotated 6 of Crisostomo) are fabricated from a metal (Examiner’s note: the hypo tube section 30 of the modified device is made of metal as recited in paragraph [0069] of Crisostomo). Thus, It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to form the tube and / or the connector of Derus out of known materials used in medical procedures such as, and including those discussed by Crisostomo, metals, metal alloys, metal-polymer composites or any combinations thereof (paragraph [0079] of Crisostomo). The use of a known material for forming known devices would have been obvious and well within the purview of one of ordinary skill in the art.
Regarding claim 15, as discussed above, it would have been obvious for the catheter device of Derus to comprise the locking connection mechanism of Crisostomo. Crisostomo teaches wherein the tubular portion of the capsule core (cartridge assembly 400 – Derus and hypo tube section 30 - Crisostomo) has a plurality of parallel slots (see annotated Fig. 5 of Crisostomo) running along the peripheral direction and also in particular through openings (see annotated Fig. 5 of Crisostomo) arranged between adjacent slots (see annotated Fig. 5 of Crisostomo). Thus as it would have been obvious to combine the connection mechanism of Forde with the device of Derus, the 
Annotated Figure 5 of Crisostomo

    PNG
    media_image4.png
    382
    685
    media_image4.png
    Greyscale

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Derus (US 20030225445 A1) as applied to claim 1 above, and further in view of Duffy (US 20140331475 A1).
Regarding claim 10, as discussed above Derus teaches the device of claim 3.
However, Derus is silent regarding a peripheral step of the connector.
As to the above, Duffy teaches in the same field of endeavor, a catheter device comprising a locking mechanism used to create a fixed connection between two tubular structures (paragraph [0063]) comprising a tubular portion (see annotated Fig. 4), a connector (see annotated Fig 4), wherein the tubular portion bears against a peripheral 
It would have been obvious to combine the connection mechanism of Duffy with the device of Derus, to form a tight snap-fit connection; the use of the connection mechanism of Duffy, includes a locking connection that comprises two reciprocal shapes that form a tight snap-fit connection.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the locking mechanism of Derus, to include the locking mechanism as claimed, because Duffy provides one of skill with a reasonable expectation of success by illustrating that the art finds the locking mechanism as being suitable for the intended purpose of providing a secured connection between two tubular members. See MPEP2144.07 Art Recognized Suitability for Intended Purpose. Annotated Figure 4 of Duffy

    PNG
    media_image5.png
    344
    659
    media_image5.png
    Greyscale

Regarding claim 11, the combination of Derus and Duffy teaches the device of claim 10, and the combination further teaches wherein the edge portions (see annotated .

Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art alone or in combination with fails to disclose or make obvious a catheter device for transplanting an implant comprising an outer shat and an implant capsule, wherein the capsule is connected to the outer shaft via tab portions extending from the capsule into recesses formed on a connector on the outer shaft, furthermore wherein said tabs are connected to said recesses via screws.
The closest prior art, Derus (cited above), discloses a catheter device comprising an implant, an outer shaft, and an implant capsule, wherein the implant capsule is connected to the outer shaft via tabs extending from the capsule into recesses formed on a connector (see above for a more detailed explanation regarding the similarities of Derus to the claimed invention). However, Derus fails to disclose or make obvious wherein the tabs are also connected to said connector via screws. Furthermore, it would not have been obvious, nor is there any motivation to modify the connection mechanism of Derus to incorporate screws because the addition of screws would result in a slower means of release between the two connected tubular structures and would result in a device inoperable for its intended use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bardill (US 20140081375 A1) teaches a locking mechanism between two tubular members comprising a plurality of tabs and recesses.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771